Citation Nr: 1214047	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-03 080	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for migraine headaches.

2.  Entitlement to an initial rating higher than 10 percent for residuals of a left knee injury.  

3.  Entitlement to an initial compensable rating for a left wrist disability.  

4.  Entitlement to an initial rating higher than 10 percent for a right ankle disability.  

5.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.  

6.  Entitlement to an initial compensable rating for a left elbow disability.  

7.  Entitlement to an initial compensable rating for a right elbow disability.  

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD
P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1986 until his retirement in December 2005  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in April 2006, of Department of Veterans Affairs (VA) Regional Office (RO)

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In January 2010 the Board remanded the claims for further evidentiary development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

While on appeal, in a rating decision in September 2011, the RO increased the rating for the service-connected migraine headaches to 30 percent, increased the rating for residuals of a left knee injury based on limitation of motion to 10 percent, and increased the rating for sprain of the right ankle to 10 percent, each effective from th date of claim, January 1, 2006.

Other Procedural Matters

In the rating decision in April 2006, the RO denied service connection for residuals of head injuries, sinusitis, and a left shoulder disability and granted service connection for residuals of herniated disc of the lumbar spine and assigned a 10 percent rating.  


After filing a notice of disagreement in November 2007, the RO issued a statement of the case, addressing the denial of service connection for residuals of head injuries, sinusitis, and a left shoulder disability.  In his substantive appeal, filed in January 2008, the Veteran limited to appeal to the issues that were rated 0 percent, which are the issues listed on the first page of this decision.  

In August 2009, the Board accepted testimony pertaining to the service-connected disability of the lumbar spine and to the claims of service connection for residuals of head injuries, sinusitis, and a left shoulder disability.  The Veteran's testimony, reduced to writing, constitutes a claim for increase for residuals of a herniated disc of the lumbar spine and an application to reopen the claims of service connection for residuals of head injuries, sinusitis, and a left shoulder disability, which are referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  Migraine headaches are productive of frequent prostrating attacks, but not severe economic inadaptability.

2.  The left knee disability is manifest by slight instability, flexion to not less than 90 degrees, and extension to 0 degrees. 

3.  There is no objective evidence of actual painful motion of the left wrist.

4.  Before February 5, 2010, the right ankle disability was manifested by dorsiflexion to 20 degrees and plantar flexion to 45 digresses; from February 5, 2010, the right ankle disability has been manifested by edema, weakness, and dorsiflexion to 0 degrees and plantar flexion to 55 degrees. 





5.  Bilateral plantar fasciitis is manifested by findings that more nearly approximate pain on use of the feet. 

6.  There is no satisfactory or objective evidence of actual painful motion of the left elbow.

7.  There is no satisfactory or objective evidence of actual painful motion of the right elbow.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for migraine headaches are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2011). 

2.  The criteria for an initial rating higher than 10 percent for residuals of a left knee injury are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 260, 5261 (2011).  

3.  The criteria for an initial compensable rating for a left wrist disability are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2011).  

4.  Before February 5, 2010, the criteria for an initial rating higher than 10 percent for a right ankle disability were not met; from February 5, 2010, the criteria for an initial rating of 20 percent for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011). 


5.  The criteria for an initial 10 percent rating for plantar fasciitis have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011). 

6.  The criteria for an initial compensable rating for a left elbow disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024 (2011).

7.  The criteria for an initial compensable rating for a right elbow disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, dated in February 2006 and in March 2006, on the underlying claims of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, a claim of service connection has been more than substantiated, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Further, once a claim of service connection is granted, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional VCAA notice.  In other words, additional notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not needed in claims for initial higher ratings, following the initial grants of service connection.  Dingess at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records.  The Veteran was afforded VA examinations in March 2006 and in February 2010.  



As the reports of the VA examinations are based on the Veteran's history and contain findings in sufficient detail to rate the disabilities in accordance with the rating criteria so that the Board's evaluations of the disabilities are fully informed, the reports are adequate for the purpose of assigning the current ratings.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).


The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine Headaches

Facts

In a rating decision dated in April 2006, the RO granted service connection for migraine headaches and assigned a 0 percent rating effective January 1, 2006.  The Veteran appealed the assigned rating.

While on appeal in rating decision in September 2011, the RO increased the rating to 30 percent effective January 1, 2006.  

On VA examination in March 2006, the Veteran complained of headaches since a blow to the head in 1992.  He stated that the headaches, which he described as dull, steady pain in the bitemporal area with occasional blurring of vision and nausea, occurred about twice a week and lasted anywhere from a few hours to all day.  According to the Veteran, the headaches were aggravated by noise and sunlight, and relieved with over-the-counter medications.  

The Veteran stated that he was working full time as a helicopter mechanic on a military installation, and was able to drive with most headaches.  

In August 2009, the Veteran testified that he had missed work a few times lately.

On VA examination in February 2010, the Veteran complained of two to three headaches a month, lasting hours in duration and that the headaches were productive of decreased concentration and of hearing and visual difficulties.  



The Veteran stated that he had to leave work early once every one to two months due to the headaches.  According to the Veteran, less than half of the headaches were prostrating and that the headaches were relieved with Tylenol.  

During the appeal period, migraine headaches have been rated under Diagnostic Code 8100 (migraine).  There is no other applicable Diagnostic Code for headaches. 

Rating Criteria

Under Diagnostic Code 8100, the criteria for a 30 percent rating for migraine headaches are characteristic prostrating attacks, occurring on an average of once a month over several months. 

The criteria for the next higher rating, 50 percent, for migraine headaches are very frequent completely prostrating and prolonged attacks of migraine productive of severe economic inadaptability.  The phrase "productive of economic inadaptability" does not require that a veteran be completely unable to work to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004). 

Analysis

As for the frequency of the headaches the Veteran stated that he had two to three headaches a month, but less than half of the headaches were prostrating.  

As the Veteran appears to average more than one characteristic prostrating attack a month, the frequency of the headaches more nearly approximates under 38 C.F.R. § 4.7 very frequent headaches, but very frequent headaches productive of severe economic inadaptability is not shown.  





While the Veteran has stated that he had missed work a few times and that he has had to leave work early once every one to two months, the Veteran does not argue and the record does not show that the Veteran has suffered any adverse job actions due to absenteeism, for example,  abuse of sick leave, or that he had to take a job with reduced pay because of headaches.  Without evidence the headaches are productive of severe economic inadaptability, the frequency of the headaches alone does not more nearly approximate or equate under 38 C.F.R. § 4.7, considering 38 C.F.R. § 4.21 (while not all findings specified need be shown, the rating has to coordinate or match the degree of functional impairment), to the criteria for the next higher rating under Diagnostic Code 8100.  

A staged rating is not warranted since the criteria for the next higher rating have not been at any time during the appeal period.  For these reasons, the preponderance of the evidence is against an initial rating higher than 30 percent for migraine headaches. 

Disabilities of the Musculoskeletal System

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07.  


Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Left Knee 

Facts

In service a MRI in April 2002 showed a partial tear of the posterior cruciate ligament.  

In a rating decision dated in April 2006, the RO granted service connection for residuals of ligamentous injury of the left knee and assigned a 0 percent rating effective January 1, 2006.  The Veteran appealed the assigned rating.

While on appeal, in a rating decision in September 2011, the RO increased the rating to 10 percent, effective January 1, 2006.  

On VA examination in March 2006, the Veteran complained of knee pain.  He stated that he was not on medication and that he did not use any walking assistive devices.  He denied any problems with his activities of daily living or missing any work due or flare-ups.  The pertinent findings were normal posture and gait.  Range of motion of the left knee was from 0 degrees of extension to 140 degrees of flexion.  There was no instability or additional limitation of motion due to pain.  X-rays were negative.  

In August 2009, the Veteran testified that he stopped running because of his knee and that he tries to limited his activities that require that he stand or on put weight on his knee, such as climbing stairs or using a ladder.  He stated that at work he has to kneel or crawl, which slows him down, and that at the end of the day his knee is painful. 


On VA examination of the left knee in February 2010, the Veteran complained of constant soreness and pain.  He also complained of instability, stiffness, swelling and tenderness, which were precipitated by movement or by carrying weight, which were relieved by rest, medication, elevation, and ice.  He added that he tried to stay off the left knee as much as possible to decrease pain.  The VA examiner noted that the Veteran walked with a limp.  The pertinent findings included edema and weakness.  Range of motion of the left knee was from 0 degrees of extension to 90 degrees of flexion.  There was no instability.  Ligament testing was negative.  There was no additional limitation of motion with repetitive movement.  X-rays were negative. 

During the appeal period, the left knee disability has been rated under Diagnostic Code 5257 (recurrent subluxation or lateral instability).  

Rating Criteria

Under Diagnostic Code 5257, the criteria for a 10 percent rating are either slight recurrent subluxation or slight lateral instability.  The criteria for a 20 percent rating are moderate recurrent subluxation or moderate lateral instability. The criteria for a 30 percent rating are severe recurrent subluxation or severe lateral instability.  

Other potentially applicable Diagnostic Codes for rating the knee are Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 





Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling and extension limited to 45 degrees is 50 percent disabling. 

Normal range of motion of the knee is from 0 or zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Analysis

As for evidence of recurrent subluxation or lateral instability under Diagnostic Code 5257, although the Veteran has complained of instability, neither recurrent subluxation nor lateral instability has been shown as on VA examinations in March 2006 and in February 2010 there was no instability and ligament testing was negative on VA examination in February 2010.  In the absence of evidence of moderate recurrent subluxation or moderated lateral instability of the knee, the findings do not more nearly approximate or equate to the criteria for an initial rating higher than 10 percent under Diagnostic Code 5257.  

A staged rating is not warranted since the criteria for the next higher rating have not been at any time during the appeal period.  For these reasons, the preponderance of the evidence is against an initial rating higher than 10 percent for residuals of a left knee injury under Diagnostic Code 5257. 

As for limitation of flexion under Diagnostic Code 5260, flexion to either 140 degrees (VA examination in March 2006) or flexion to 90 degrees (VA examination in 2010) does not more nearly approximate or equate to flexion to 45 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the criterion for a separate 10 percent rating for limitation of flexion under Diagnostic Code 5260 has not been met. 




As for limitation of extension under Diagnostic Code 5261, extension is to 0 or zero degrees on both VA examinations and the findings do not more nearly approximate or equate to extension to 10 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the criterion for a separate 10 percent rating for limitation of extension under Diagnostic Code 5261 has not been met. 

Also there is no evidence of other ratable pathology such as ankylosis, dislocated or removed semilunar cartilage, or tibia and fibula involvement under Diagnostic Codes 5256, 5258, 5259, and 5262. 

The 10 percent rating is the minimum compensable rating for a knee disability with painful motion 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  As for pain, pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40 and the Board has considered functional loss due to pain under Diagnostic Codes 5257, 5260, and 5261.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

A staged rating is not warranted since the criteria for the next higher rating have not been at any time during the appeal period.  For these reasons, the preponderance of the evidence is against an initial rating higher than 10 percent for residuals of a left knee injury, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 









Left Wrist  

Facts

In a rating decision dated in April 2006, the RO granted service connection for contusion of the left wrist and assigned a 0 percent rating effective January 1, 2006.  The Veteran appealed the assigned rating.

On VA examination in March 2006, the Veteran complained of pain in the dorsum of the left wrist.  He stated that he was not on medication.  He denied any problems with his activities of daily living, and he denied missing any work due to his wrist.  The examiner noted that the Veteran was right handed.  The pertinent findings were dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  There was no painful motion. The VA examiner stated that there was no limitation of motion due to pain. 
X-rays were negative.  

In August 2009, the Veteran testified that he had pain, stiffness, and loss of grip strength in the left wrist, and that the wrist occasionally locked.  

On VA examination of the left wrist in February 2010, the Veteran complained of pain at the dorsum of the left wrist and hand with palmar flexion.  He also complained of stiffness and weakness, and locking about three times per month and that the symptoms prevented him from picking up or grasping an object.  Dorsiflexion was to 60 degrees and palmar flexion was to from 9 to 70 degrees.  There was no objective evidence of pain with active range of motion and no objective evidence of pain with repetitive motion.  There was no additional loss of motion with repetitive movement. 

During the appeal period, the left wrist disability has been rated under Diagnostic Code 5215 (limitation of motion of the wrist).




Rating Criteria

Under Diagnostic Code 5215, the criteria for a 10 percent rating are dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm or to 0 degrees). 

Normal range of motion of the wrist is dorsiflexion from 0 to 70 degrees and palmar flexion from 0 to 80.  38 C.F.R. § 4.71, Plate I.

In the absence of evidence of ankylosis of the wrist (Diagnostic Code 5214), there is no other potentially applicable Diagnostic Code for rating the wrist. 

Analysis

As for limitation of dorsiflexion, on VA examination in March 2006 dorsiflexion was to 70 degrees with no limitation of motion due to pain.  On VA examination in February 2010, dorsiflexion was to 60 degrees with no limitation of motion due to pain.  There was no objective evidence of pain with active range of motion and no objective evidence of pain with repetitive motion.  There was no additional loss of motion with repetitive movement. X-rays were negative.

As dorsiflexion to either 70 degrees or 60 degrees does not more nearly approximate or equate to dorsiflexion to less than 15 degrees, considering functional loss under 38 C.F.R. §§ 4.40 and 4.45, the criterion for a 10 percent 
rating for limitation of dorsiflexion under Diagnostic Code 5215 has not been met.

As for limitation of palmar flexion, on VA examination in March 2006, palmar flexion to 80 degrees.  There was no painful motion. The VA examiner stated that there was no limitation of motion due to pain.  





On VA examination in February 2010, palmar flexion was to from 9 to 70 degrees.  There was no objective evidence of pain with active range of motion and no objective evidence of pain with repetitive motion.  

There was no additional loss of motion with repetitive movement.  As palmar flexion to 80 degrees or fro 9 to 70 degrees does not more nearly approximate or equate to palmar flexion limited in line with the forearm or to 0 degrees, considering functional loss under 38 C.F.R. §§ 4.40 and 4.45, the criterion for a 10 percent rating for limitation of palmar flexion under Diagnostic Code 5215 has not been met.

As for a minimum compensable rating under 38 C.F.R. § 4.59 for periarticular pathology, painful motion is factor to be considered, but on the VA examinations there was no limitation of motion due to pain and no objective evidence of pain with active range of motion and no objective evidence of pain with repetitive motion.  In the absence of actually painful motion of the wrist, the criterion for the minimum compensable rating for the wrist under 38 C.F.R. § 4.59 has not been met. See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

A staged rating is not warranted since the criteria for the next higher rating have not been at any time during the appeal period.  For these reasons, the preponderance of the evidence is against an initial compensable rating for a left wrist disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Right Ankle 

Facts

In a rating decision dated in April 2006, the RO granted service connection for recurrent sprains of the right ankle and assigned a 0 percent rating effective January 1, 2006.  The Veteran appealed the assigned rating.


While on appeal in a rating decision in September 2011, the RO increased the rating for the service-connected right ankle disability to 10 percent effective January 1, 2006.  

On VA examination in March 2006, the Veteran complained of pain in the right ankle.  He stated that he was not on medication and that he did not use any assistive devices.  He denied any problems with activities of daily living or missing any work due to the ankle.  The VA examiner noted that posture and gait were normal.  The pertinent findings were dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Weight bearing was good and there was no ankylosis or limitation of motion due 

In August 2009, the Veteran stated that he has to watch where he steps to avoid turning his ankle. 

On VA examination of the right ankle in February 2010, the Veteran complained of swelling, tenderness, weakness, and instability in the right ankle. The pertinent findings were edema around the malleolus, tenderness, weakness, and guarding of movement.  Dorsiflexion was to 0 degrees, and plantar flexion was from of 0 to 55 degrees.  X-rays showed old trauma with mild to moderate secondary degenerative joint disease.

During the appeal period, the right ankle disability has been rated under Diagnostic Code 5271 (limitation of motion of the ankle).

Rating Criteria

Under Diagnostic Code 5271, the criterion for a 10 percent rating is moderate limitation of motion.  The criterion for a 20 percent rating is marked limitation of motion.  




Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45.  38 C.F.R. § 4.71, Plate II.

In the absence of evidence of ankylosis of the ankle (Diagnostic Code 5270), there is no other potentially applicable Diagnostic Code for rating the ankle. 

Analysis

Before the VA examination on February 5, 2010, the right ankle disability was manifested by dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
As dorsiflexion to 20 degrees and plantar flexion to 45 degrees is essentially normal range of motion, the findings do not more nearly approximate or equate to marked limitation of motion of the ankle, considering functional loss under 38 C.F.R. §§ 4.40 and 4.45, and a rating higher than 10 percent under Diagnostic Code 5271 had not been met. 

The 10 percent rating is the minimum compensable rating for an ankle disability with painful motion 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

On VA examination on February 5, 2010, the Veteran complained of pain, instability, and weakness. The pertinent findings were edema around the malleolus, tenderness, weakness, and guarding of movement.  Dorsiflexion was to 0 degrees, and plantar flexion was from of 0 to 55 degrees.  X-rays showed old trauma with mild to moderate secondary degenerative joint disease.  

Dorsiflexion to 0 degrees and plantar flexion to 55 degrees combined with edema around the malleolus, weakness, and guarding of movement more nearly approximates the criteria of marked limitation of motion of the ankle, the criteria for a 20 percent rating, which is the maximum schedular rating under Diagnostic Code 5271. 


For these reasons staged ratings as described are warranted, but the preponderance of the evidence is against initial higher staged ratings and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Plantar Fasciitis  

Facts

In a rating decision dated in April 2006, the RO granted service connection for bilateral plantar fasciitis and assigned a 0 percent rating effective January 1, 2006.  The Veteran appealed the assigned rating.

On VA examination in March 2006, the Veteran complained of tenderness on palpation in the longitudinal arches and heel areas.  The VA examiner noted that posture and gait were normal.  Physical examination found no deformity of the feet.  

In August 2009, the Veteran testified that if he is on his feet on a lot his feet hurt. 

On VA examination in February 2010, the Veteran complained of pain, fatigability, lack of endurance, and intermittent soreness in the bottom of his feet.  He stated that his symptoms were relieved by shoe inserts, elevation, and applying cold compresses.  He stated that he stopped running to avoid flare-ups.  The pertinent findings were mild tenderness in the arch of each foot. 

During the appeal period, bilateral plantar fasciitis has been rated under Diagnostic Code 5276. 

Rating Criteria

Under Diagnostic Code 5276, the criteria for a 10 percent rating are: the weight-bearing line is over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  


The criteria for a 20 percent are marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of one foot, indications of swelling on use, and characteristic callosities.

The criteria for a 30 percent are marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of both feet, indications of swelling on use of the feet, and characteristic callosities. 

Another potentially applicable Diagnostic Code for the feet is Diagnostic Code 5284.  Under Diagnostic Code 5284, the criterion for a 10 percent rating is moderate foot impairment.  The criterion for a 20 percent rating is moderately severe foot impairment.

Analysis

The pertinent finding on both VA examinations was tenderness in the area of the arch of each foot.  Tenderness in the area of the arch of each foot more nearly approximates the criteria of pain of manipulation of feet under Diagnostic Code 5276 for a 10 percent rating from the date of service connection.  A 10 percent rating is the minimum compensable rating for a bilateral foot disability under Diagnostic Code 5276, considering 38 C.F.R. § 4.59.  

In the absence of marked deformity of either foot (pronation, abduction, etc.), accentuated pain on manipulation and use of one foot, and indications of swelling on use, and characteristic callosities of either foot, the criteria for higher rating, either unilaterally or bilaterally, under Diagnostic Code 5276 are not meet.  

Also in the absence of moderately severe foot impairment of either foot, the criteria for higher rating, either unilaterally or bilaterally, under Diagnostic Code 5284 are not meet. 




For these reasons, the preponderance of the evidence is against an initial rating higher than 10 percent, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Left Elbow and Right Elbow  

Facts

In a rating decision dated in April 2006, the RO granted service connection for tendinitis of the left elbow and the right elbow and assigned a 0 percent rating effective January 1, 2006.  The Veteran appealed the assigned rating.

On VA examination in March 2006, the Veteran complained of pain on the medial aspect of each elbows.  He denied any problems with his activities of daily living, or missing any work.  The examiner noted that the Veteran was right handed.  Range of motion of each elbow was from 0 to 145 degrees.  The examiner added that there was no limitation of motion due to pain.  On neurologic examination there was no asymmetry, involuntary movements, weakness, or atrophy.  Muscle tone was within normal limits.  The reflexes were symmetrical and normoactive.  

In August 2009, the Veteran testified that about weaken grip strength. 

On VA examination in February 2010, the Veteran complained of intermittent pain on the medial and lateral aspect of the left elbow and the medial aspect of the right elbow with fatigue and locking after repetitive.  The pertinent findings were weakness and fatigue.  There was no objective evidence of pain with active motion.  For the left elbow, flexion was from 0 to 140 degrees.  Pronation was from 0 to 80 degrees.  Supination was from 0 to 80 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion with repetitive motion. 




For the right elbow, flexion was from 0 to 135 degrees.  Pronation was from 0 to 80 degrees.  Supination was from 0 to 80 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion with repetitive motion. 

During the appeal period, elbow tendinitis has been rated under Diagnostic Code 5024. 

Rating Criteria

Under Diagnostic Code 5024, tenosynovitis is rated based on limitation of motion of the elbow, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the elbow and forearm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5206 to 5008 and 5213. 

Under Diagnostic Code 5206, the criterion for a 10 percent rating for limitation of flexion of the elbow is flexion limited to 100 degrees. The criterion for a 20 percent rating is flexion limited to 90 degrees. 






Under Diagnostic Code 5207, the criterion for a 10 percent rating for limitation of extension of the elbow is extension limited to 45 degrees. The criterion for a 20 percent rating is extension limited to 75 degrees. 

Under Diagnostic Code 5208, when flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees, a 20 percent rating is assigned. 

Under Diagnostic Code 5213, the criterion for a 20 percent rating for limitation of pronation is motion lost beyond the last quarter of the arc.  The criterion for a 10 percent rating for limitation of supination is supination to 30 degrees or less.

Normal range of motion of the elbow is 0 to 145 degrees flexion, and normal or full range of motion of the forearm is 0 to 80 degrees of pronation, and 0 to 85 degrees of supination.  38 C.F.R. § 4.71, Plate I.  

Analysis

For the left elbow, on VA examination in March 2006, the left elbow range of motion was from 0 to 145 degrees.  There was no evidence of impaired pronation or supination or limitation of motion due to pain and no asymmetry, involuntary movements, weakness, or atrophy.  Muscle tone was within normal limits.  The reflexes were symmetrical and normoactive.  

On VA examination in February 2010, flexion was from 0 to 140 degrees.  Pronation was from 0 to 80 degrees.  Supination was from 0 to 80 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion with repetitive motion.  And no objective evidence of pain with active motion.  






As range of motion from 0 to 145 degrees or from 0 to 140 degree do not more nearly approximate or equate to flexion limited to 100 degrees or extension limited to 45 degrees under Diagnostic Codes 5206 or 5207 or to flexion limited to 100 degrees and extension limited to 45 degrees under Diagnostic Code 5208, the criteria for compensable rating, considering functional loss due to pain, have not been met.  

In the absence of satisfactory or objective evidence of painful motion, a minimal rating of 10 percent under either Diagnostic Code 5003 or 38 C.F.R. § 4.59 has not been met.  

And there was no evidence of impaired pronation or supination to rate under Diagnostic Code 5213 on the basis of the VA examination in March 2006.  On VA examination in February 2010, pronation and supination were to 80 degrees, which does not more nearly approximate or equate to pronation with motion lost beyond the last quarter of the arc or supination of 30 degrees or less, and the criteria for a compensable rating under Diagnostic Code 5213 have not been met. 

For the right elbow, on VA examination in March 2006, the right elbow range of motion was from 0 to 145 degrees.  There was no evidence of impaired pronation or supination or limitation of motion due to pain and no asymmetry, involuntary movements, weakness, or atrophy.  Muscle tone was within normal limits.  The reflexes were symmetrical and normoactive.  

On VA examination in February 2010, flexion was from 0 to 135 degrees.  Pronation was from 0 to 80 degrees.  Supination was from 0 to 80 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion with repetitive motion.  And no objective evidence of pain with active motion.  





As range of motion from 0 to 145 degrees or from 0 to 135 degrees do not more nearly approximate or equate to flexion limited to 100 degrees or extension limited to 45 degrees under Diagnostic Codes 5206 or 5207 or to flexion limited to 100 degrees and extension limited to 45 degrees under Diagnostic Code 5208, the criteria for compensable rating, considering functional loss due to pain, have not been met.  

In the absence of satisfactory or objective evidence of painful motion, a minimal rating of 10 percent under either Diagnostic Code 5003 or 38 C.F.R. § 4.59 has not been met.  

And there was no evidence of impaired pronation or supination to rate under Diagnostic Code 5213 on the basis of the VA examination in March 2006.  On VA examination in February 2010, pronation and supination were to 80 degrees, which does not more nearly approximate or equate to pronation with motion lost beyond the last quarter of the arc or supination of 30 degrees or less, and the criteria for a compensable rating under Diagnostic Code 5213 have not been met. 

For these reasons, the preponderance of the evidence is against an initial compensable rating for the left elbow and the right elbow, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Veteran's Testimony 

On the claims for increase, while the Veteran is competent describe the symptoms of his disabilities, the Veteran's subjective complaints have not matched the objective findings on two VA examinations over the period of the appeal.  And the Board concludes that the Veteran's subjective complaints are outweighed by the findings of the two VA examinations.  For this reason, the Veteran's testimony has not provided a basis for higher ratings.




Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of a service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

Comparing the current disability levels and symptomatology to the Rating Schedule, the Board finds that the rating criteria reasonably describe the Veteran's migraine headaches and musculoskeletal disabilities.  In other words, the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  As the disability pictures are encompassed by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 






A Total Disability Rating 

The Veteran has not raised and the record does not raise the claim for total disability rating for compensation based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a total disability rating on the basis of individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits).  


ORDER

An initial rating higher than 30 percent for migraine headaches is denied.  

An initial rating higher than 10 percent for residuals of a left knee injury is denied.

An initial compensable rating for a left wrist disability is denied.

Before February 5, 2010, an initial rating higher than 10 percent for a right ankle disability is denied.  From February 5, 2010, an initial rating of 20 percent for a right ankle disability is granted, subject to the law and regulations, governing a monetary award. 

An initial rating of 10 percent for bilateral plantar fasciitis is granted, subject to the law and regulations, governing a monetary award. 

An initial compensable rating for left elbow tendonitis is denied. 

An initial compensable rating for right elbow tendonitis is denied.   


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


